Coleman, J.,
dissenting.
Batson v. Kentucky, 476 U.S. 79 (1986), requires that once a prima facie case of purposeful discrimination in jury selection has been established, “[t]he prosecutor . . . must articulate a neutral explanation related to the particular case to be tried.” Id. at 98. Giving the Commonwealth the benefit of the doubt, which the trial court apparently did, I accept the Commonwealth’s attorney’s explanation, that prior to trial, he identified those persons on the jury panel, presumably from the employment information on the jury list, who from common experience probably possessed limited education. However, I fail to see that information rebutted the presumption of racial discrimination and established a race neutral explanation specifically related to Winfield’s particular prosecution for peremptorily striking three of the four black women from the jury. The jury list contained a large number of men and women whose occupations suggested that they also probably had no advanced formal education. Nevertheless, the Commonwealth struck four black women, jurors of the same race and gender as the defendant. Here, the evidence merely established *454that the strikes were made from among a larger group of individuals with similar disqualifying characteristics. The prosecutor’s explanation did not address why those four black women were struck from among that larger group. Batson prohibits such practice, and the Commonwealth’s attorney’s explanation does not rebut the. presumption that he used race as a basis for exercising his peremptive strikes.
Furthermore, I believe the trial court, and this court, should reject as not supported by credible evidence the Commonwealth’s attorney’s assertion that he struck the jurors because their “education might limit [their] ability to understand completely what was going on.” See United States v. Allen, 666 F. Supp. 847, 854 (E.D. Va. 1987). First, the employment information did not, in fact, disclose the educational achievement of the jurors. Second, if education were a relevant consideration for the Commonwealth’s attorney, he could have inquired about education on voir dire. Third, the expressed concern that the jurors’ educational achievement might prevent them from understanding the issues at trial is, in my judgment, difficult to maintain in a prosecution for distributing marijuana. For these reasons, I believe the tendered explanation is neither supported by the record nor sufficient to rebut the presumption that race was the factor in removing the jurors.
The Commonwealth’s attorney stated that he drew his conclusions regarding the educational achievement of the stricken jurors from the court’s venire list. The list of the females on the venire, excluding juror Edmunds who was removed because she was acquainted with the defendant, included two black women, one employed in an unspecified capacity with the Virginia Eye Institute, the other employed as an interpreter with the tourism department, and eight white females, seven of whom ultimately served on the jury. None of the white females were peremptorily struck by the Commonwealth’s attorney. Of the seven white females who served on the jury, one was a retiree from an unspecified job with Babcock & Wilcox, another was an account clerk with Allied Chemical, one was retired from an unspecified job with SRMC, and the others were a housewife, a woman employed in an unspecified job with Anderson School Annex, a nurse, and an assistant manager of Hickory Hill Mobile Homes. Except for the nurse, the job descriptions of these women, as well as most of the men, were so general and non-specific that they provided counsel no better indi*455cator of the educational level of the prospective jurors, in most instances, than did the job descriptions of the black cosmetologist, the retired domestic, and the black woman who was retired from Fort Lee Laundry, all of whom were struck. Admittedly, counsel may have personally known something about the educational achievement of these jurors and job requirements not appearing of record. However, other than the nurse, the employment information for the white women, in nearly every instance, provided no basis from which the Commonwealth’s attorney could have concluded that the white jurors probably were better educated than the three black women he removed for that reason.
At most, the black females peremptorily struck were part of a group, including perhaps as many as seven of the white females, who the prosecutor might have been able to identify as subject to a peremptory strike on the basis that their “education might limit [their] ability to understand completely what was going on.” Again, giving the Commonwealth’s attorney the benefit of the doubt that he identified beforehand those who probably had limited education without regard to race, the proportion of that group which would have been white was sufficiently large that a random striking of that group, without regard to race, would not have resulted in all black women and no whites being deleted. If the Commonwealth’s attorney identified beforehand by employment all the women jurors who may have had limited educational attainment, only race remains to distinguish those struck from those who were left on the panel. The Commonwealth’s attorney’s explanation did not overcome the presumption that he based three of his peremptory challenges on race. Thus, I would reverse this case and require that it be retried because, in my view, the jury was selected in violation of Batson v. Kentucky.